IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,497


EX PARTE TRACY DESHAWN JACKSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-CR-1050 IN THE 187th DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Fourth Court of Appeals affirmed his conviction. Jackson v.
State, No. 04-07-00083-CR (Tex. App.-San Antonio, delivered September 19, 2007, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se. 
	The record before this Court reflects that Applicant was deprived of his right to pursue a pro
se petition for discretionary review through no fault of his own.  Ex parte Riley, 193 S.W.3d 900 
(Tex. Crim. App. 2006).   We find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time petition for discretionary review of the judgment of the Fourth Court of Appeals in
Cause No. 04-07-00083-CR that affirmed his conviction in Case No. 2006-CR-1050 from the 187th
Judicial District Court of Bexar County.  Applicant shall file his petition for discretionary review
with the Fourth Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: February 9, 2011
Do not publish